Citation Nr: 0843930	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-38 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to death pension benefits for a surviving spouse.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from May 1944 to January 
1946.  He died in 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted the appellant entitlement to 
aid and attendance benefits, but which denied entitlement to 
dependency and indemnity compensation (DIC), accrued 
benefits, and death pension.  The appellant only disagreed 
with the decision regarding death pension benefits.  The 
appellant's application for an advance upon the Board's 
docket was granted in December 2008.  The case is now ready 
for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  The appellant married the veteran in August 1938 and that 
marriage remained in effect until the veteran's death in 
January 1975; the appellant remarried another in February 
1979 and that marriage remained in effect until he died in 
July 2006.  

3.  Under the applicable laws and regulations, the appellant 
may not be recognized as the veteran's surviving spouse for 
purposes of payment of VA death pension benefits.  


CONCLUSION OF LAW

The criteria for an award of death pension benefits for a 
surviving spouse have not been met.  38 U.S.C.A. §§ 1541, 
5102, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.50, 
3.54, 3.55 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claim Assistance Act (VCAA) 
and regulations implementing this liberalizing legislation 
are applicable to the appellant's claim.  VCAA requires VA to 
notify claimants of the evidence necessary to substantiate 
their claims, and to make reasonable efforts to assist 
claimants in obtaining such evidence.  However, in this case, 
the facts with respect to dates, times and duration of 
marriage is well established, and VA is not required to 
provide assistance to a claimant if no reasonable possibility 
exists that such assistance could aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(2).

A surviving spouse means a person of the opposite sex whose 
marriage to the veteran is valid under the law of the place 
where the parties resided at the time of the marriage, and 
who was the spouse of the veteran at the time of the 
veteran's death and, except as provided in Section 3.55, has 
not remarried.  38 C.F.R. § 3.50.

Exceptions to the general rules regarding continuity of a 
marital relationship are provided at 38 U.S.C.A. § 103 and 
38 C.F.R. § 3.55.  Remarriage of a surviving spouse shall not 
bar the furnishing of benefits to such surviving spouse if 
the subsequent marriage was (1) void or (2) has been annulled 
by a court having basic authority to render annulment 
decrees.  38 U.S.C.A. § 103(d)(1); 38 C.F.R. § 3.55(a).

There is only one exception provided for former spouses who 
have remarried subsequent to a veteran's death, and this 
exception provides that, on or after January 1, 1971, 
remarriage of a surviving spouse terminated prior to November 
1, 1990, by an individual who, but for the remarriage, would 
be considered the surviving spouse, shall not bar the 
furnishing of benefits (death pension) to such surviving 
spouse.  38 C.F.R. § 3.55(a)(2).

Analysis:  The facts with respect to marriages in this appeal 
are established, and not in dispute.  The appellant and 
veteran were married in August 1938, and they remained 
married until the veteran's death in January 1975.  The 
veteran's death resulted from massive coronary occlusion 
which was not service connected, nor had the veteran been 
granted service connection for any disease or injury incurred 
or aggravated in line of active military duty during his 
lifetime.  Following the veteran's death, the appellant 
remarried another in February 1979, and remained married to 
this other until he died in July 2006.  

Although the appellant is the surviving spouse of the 
veteran, she did remarry another following the veteran's 
death, and that second marriage was not terminated until the 
second husband's death in July 2006.  The appellant's second 
marriage was neither void as a matter of law, nor was it 
annulled.  The only other exception provided under governing 
law and regulation, to excuse the appellant's remarriage 
following the veteran's death, is if the remarriage of the 
surviving spouse terminated prior to November 1, 1990.  The 
appellant's second marriage was not terminated prior to 
November 1, 1990, since her second marriage continued until 
this husband's death in July 2006.  

Accordingly, the appellant may not be recognized as the 
veteran's surviving spouse for purposes of payment of death 
pension benefits.  There is simply no other exception 
available under the governing laws and regulations for the 
appellant to be recognized as the veteran's surviving spouse 
for payment of death pension benefits.  The Board is bound in 
its decisions by the regulations of the Department, 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department.  38 U.S.C.A. 
§ 7104(c).

In May 2007, the RO did issue a rating decision granting the 
appellant entitlement to aid and attendance based upon 
findings of the appellant's severe disablement.  Dependency 
and indemnity compensation was denied because the veteran's 
death from a massive coronary occlusion was not found to be 
in any way related to service, the veteran was not service 
connected for any disability during his lifetime, and 
certainly was not in receipt of a 100 percent evaluation for 
10 years prior to his death.  


ORDER

Entitlement to VA death pension benefits payable to a 
surviving spouse is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


